DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments, in the amendment filed 01/27/2021 with respect to the rejections of claims 1-17 under 35 U.S.C. 103 as being anticipated by Amtrup et al. (US PGPub No. 2014/0270536) and Sharma et al. ("Integrating Appearance and Motion Cues for Simultaneous Detection and Segmentation of Pedestrians") have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the following NEW limitation “segmenting, by an object determination system, the image into segments based on one or more visual attributes in a first set, wherein at least one of the one or more visual attributes in the first set is based on a structural format of contents of the image” and “identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Amtrup et al. (US PGPub No. 2014/0270536) and Long et al. (US 2017/0124718). Claims 1-4, 6-7, 9-12, 14-15, and 17-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (US PGPub No. 2014/0270536) and in view Long et al. (US 2017/0124718).
Regarding claim 1, Amtrup teaches a method for determining a target object in an image, the method comprising (para. [0012], "In one embodiment, a method includes receiving or capturing a digital image using a mobile device; using a processor of the mobile device to: determine whether an object depicted in the digital image belongs to a particular object class among a plurality of object classes"): segmenting, by an object determination system (para. [0134], “In operation 704, the mobile device processor is used to determine whether an object depicted in the digital image belongs to a particular object class among a plurality of object classes”; para. [0181], “For example, a system within the scope of the present descriptions may include a processor and logic in and/or executable by the processor to cause the processor to perform steps of a method as described herein, such as methods 700 and 800.”), the image into segments based on one or more visual attributes in a first set, wherein at least one of the one or more visual attributes in the first set is based on a structural format of contents of the image (where segmenting based structural format is “As a simple example, it may be advantageous to determine an object's known size, dimensions, configuration, etc. according to the object classification and utilize this information to identify a region of the image depicting the object from regions of the image not depicting the object”, para 0115-0118); performing, by the object (Under BRI, the morphological operations are interpreted as operations that change the appearance of the segmented regions; para. [0173], "Moreover, text may be presented in a variety of colors, and mere dark pixel density may be an insufficient characteristic from which to identify probable text lines. In order to address these challenges, detecting text lines in color images preferably includes projecting each color channel of the digital image onto a single channel along the single dimension. In other words, color channel intensity values (e.g. integer values between 0-255) are transformed into a single intensity value."); identifying, by the object determination system, one or more candidates of the target object based on one or more visual attributes in a second set, wherein the second set is different than the first set (where identifying a second set of visual attributes is “Similarly, in other embodiments such as particularly shown in FIGS. 4B-4D, improved binarization may include determining an object class mask, applying the object class mask to the digital image and thresholding a subregion of the digital image based on the object class mask” and “For example, in one embodiment where attempting to classify an object depicted in a digital image as one of only a small number of object classes (e.g. 3-5 object classes), each object class being characterized by a significant number of starkly distinguishing features or feature vectors (e.g. each object class corresponding to an object or object(s) characterized by very different size, shape, color profile and/or color scheme and easily distinguishable reference symbols positioned in unique locations on each object class, etc.), a relatively low value of N may be sufficiently large to ensure robust classification.”, where the first set of visual attributes is the color of the text and the second set of visual attributes is the size of the text that determines the mask that is applied, para 0085-0086 & 0122-0125).
	Amtrup does not teach identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object, based on neighborhood information 
	Long teaches identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate (where identifying candidates as true positive candidates is “At 203e, one or more character zones, each of which corresponds to a consecutive column set, are recognized according to the vertical histogram of the target text row.”, para 0052-0054).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Long’s teachings with Amtrup’s invention because Long’s teachings are advantageous because they introduce the teaching of scanning ID card information though photographic means and not through a scanning device (see para 0003-0008). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 2, Amtrup teaches the method as claimed in claim 1, further comprising receiving, by the object determination system, a document and converting the document into the image before segmenting the image (Under BRI, document is interpret as any physical form of information (driver's license, birth certificate, etc.); para. [0139], "The applicant provides a driver license as proof of identification. The user may capture an image of the driver license, and extract data from the image including text information such as a name, address, driver license number, etc." Where the user uses the mobile device to convert the physical license into an image by capturing a photo of it.).
	Regarding claim 3, Amtrup teaches the method as claimed in claim 1, further comprising identifying, by the object determination system, at least one of one or more paragraphs, one or more logos, one or more -3-tables, one or more footers, or one or more headers in the image using the first set (para. [0122], "The object class mask may be any type of mask, with the condition that the object class mask provides information regarding the location of particular regions of interest characteristic to objects belonging to the class (such as a region depicting a color photograph 402, a region depicting a black/white text region 404, a color-text region 406, a symbol region depicting a symbol 408 such as a reference object, watermark, etc., an object background region 410, etc.) and enabling the selective inclusion and/or exclusion of such regions from the binarization operation(s).").
	Regarding claim 4, Amtrup teaches the method as claimed in claim 1, wherein the target object comprises at least one field for initials, signature, notary, or seal(Under BRI, "a field for one of initials, signature, notary or seal" is interpret as the field being filled with an initial, signature, notary or seal; para. [0138], "The mobile device may receive a digital image of one or more financial documents such as a bill, remittance coupon, check, credit card, driver license, social security card, passport, pay stub, etc. which contains/depicts information relevant to performing the credit check, loan or lease application, etc. In this case, regions of interest may include any portion of the identifying document that depicts relevant data, such as the account number, routing number, payee name, address, biller name and/or address, signature, payment amount, payment date and/or schedule, etc.").
	Regarding claim 6, Amtrup teaches the method as claimed in claim 1, wherein the one or more morphological operations comprise erosion, dilation, or redaction (Under BRI, the method erosion is interpreted as trim or remove certain regions of the target object; para. [0116], "As a simple example, it may be advantageous to determine an object's known size, dimensions, configuration, etc. according to the object classification and utilize this information to identify a region of the image depicting the object from regions of the image not depicting the object, and define crop lines surrounding the object to remove the regions of the image not depicting the object.").
	Regarding claim 7, Amtrup teaches the method as claimed in claim 1, further comprising creating, by the object determination system, a placeholder for the target object based on a determined pixel location in the image corresponding to the true positive candidate (Under BRI, the placeholder is a label identifying the target object and notary is interpret as information for identifying a notary, such as a name, signature, or initials; para. [0144], “In still further embodiments, building an extraction model may include mapping the feature vector, list of feature vectors, and/or feature matrix and associating metadata label(s) with each mapped object feature.”; Here the disclosed system has the capabilities of mapping objects features and attaching placeholders on mapped object features; para. [0147], "For example, metadata labels may include personal information labels such as "name," "address," "social security number," "driver license number," "date of birth," "credit score," "account number," "routing number," "photograph" etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions."; Here the metadata labels (placeholders) contain information such as name or address that can identify a notary).
	Regarding claim 9, Amtrup teaches an object determination system for determining a target object in an image, the system comprising (para. [0180], "While the present descriptions of data extraction within the scope of the instant disclosure have been made with primary reference to methods, one having ordinary skill in the art will appreciate that the inventive concepts described herein may be equally implemented in or as a system and/or computer program product"): a processor (para. [0181], "For example, a system within the scope of the present descriptions may include a processor and logic in and/or executable by the processor to cause the processor to perform steps of a method as described herein, such as methods 700 and 800"); and a memory communicatively coupled to the processor, wherein the memory stores instructions, which, on (Under BRI, the term "coupled to" is interpreted as somehow being able to communicate and/or work with each other; para. [0182], "Similarly, a computer program product within the scope of the present descriptions may include a computer readable storage medium having program code embodied therewith, the program code readable/executable by a processor to cause the processor to perform steps of a method as described herein, such as methods 700 and 800."): segment the image into segments based on one or more visual attributes in a first set, wherein at least one of the one or more visual attributes in the first set is based on a structural format of contents of the image (where segmenting based structural format is “As a simple example, it may be advantageous to determine an object's known size, dimensions, configuration, etc. according to the object classification and utilize this information to identify a region of the image depicting the object from regions of the image not depicting the object”, para 0115-0118); perform one or more morphological operations on [[the]] one or more of the segments (Under BRI, the morphological operations are interpreted as operations that change the appearance of the segmented regions; para. [0173], "Moreover, text may be presented in a variety of colors, and mere dark pixel density may be an insufficient characteristic from which to identify probable text lines. In order to address these challenges, detecting text lines in color images preferably includes projecting each color channel of the digital image onto a single channel along the single dimension. In other words, color channel intensity values (e.g. integer values between 0-255) are transformed into a single intensity value.");#111120973 v2Serial No. 16/458,511 -4-identify one or more candidates of the  target object based on one or more visual attributes corresponding to the target object in a second set, wherein the second set is different than the first set (where identifying a second set of visual attributes is “Similarly, in other embodiments such as particularly shown in FIGS. 4B-4D, improved binarization may include determining an object class mask, applying the object class mask to the digital image and thresholding a subregion of the digital image based on the object class mask” and “For example, in one embodiment where attempting to classify an object depicted in a digital image as one of only a small number of object classes (e.g. 3-5 object classes), each object class being characterized by a significant number of starkly distinguishing features or feature vectors (e.g. each object class corresponding to an object or object(s) characterized by very different size, shape, color profile and/or color scheme and easily distinguishable reference symbols positioned in unique locations on each object class, etc.), a relatively low value of N may be sufficiently large to ensure robust classification.”, where the first set of visual attributes is the color of the text and the second set of visual attributes is the size of the text that determines the mask that is applied, para 0085-0086 & 0122-0125).
	Amtrup does not teach identify, from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate.
	Long teaches identify, from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate (where identifying candidates as true positive candidates is “At 203e, one or more character zones, each of which corresponds to a consecutive column set, are recognized according to the vertical histogram of the target text row.”, para 0052-0054).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Long’s teachings with Amtrup’s invention because Long’s teachings are advantageous because they introduce the teaching of scanning ID card information though photographic means and not through a scanning device (see para 0003-0008). Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
(Under BRI, document is interpret as any physical form of information (driver's license, graph, etc.); para. [0139], "The applicant provides a driver license as proof of identification. The user may capture an image of the driver license, and extract data from the image including text information such as a name, address, driver license number, etc." Where the user uses the mobile device to convert the physical license into an image by capturing a photo of it.).
	Regarding claim 11, Amtrup teaches the object determination system as claimed in claim 9, wherein the instructions, on execution by the processor, further cause the processor to identify at least one of one or more paragraphs, one or more logos, one or more tables, one or more footers, or one or more headers in the (para. [0122], "The object class mask may be any type of mask, with the condition that the object class mask provides information regarding the location of particular regions of interest characteristic to objects belonging to the class (such as a region depicting a color photograph 402, a region depicting a black/white text region 404, a color-text region 406, a symbol region depicting a symbol 408 such as a reference object, watermark, etc., an object background region 410, etc.) and enabling the selective inclusion and/or exclusion of such regions from the binarization operation(s).").
	Regarding claim 12, Amtrup teaches the object determination system as claimed in claim 9, wherein the target object comprises at least one field for initials, signature, notary, or seal, and the neighborhood information comprises at least one of text, one or more images, one or more margins, one or more tables, or one or more numbers adjacent to the true positive candidate (Under BRI, "a field for one of initials, signature, notary or seal" is interpret as the field being filled with an initial, signature, notary or seal; para. [0138], "The mobile device may receive a digital image of one or more financial documents such as a bill, remittance coupon, check, credit card, driver license, social security card, passport, pay stub, etc. which contains/depicts information relevant to performing the credit check, loan or lease application, etc. In this case, regions of interest may include any portion of the identifying document that depicts relevant data, such as the account number, routing number, payee name, address, biller name and/or address, signature, payment amount, payment date and/or schedule, etc.").	
	Regarding claim 14, Amtrup teaches the object determination system as claimed in claim 9, wherein the one or more morphological operations comprise erosion, dilation, or redaction (Under BRI, the method erosion is interpreted as trim or remove certain regions of the target object; para. [0116], "As a simple example, it may be advantageous to determine an object's known size, dimensions, configuration, etc. according to the object classification and utilize this information to identify a region of the image depicting the object from regions of the image not depicting the object, and define crop lines surrounding the object to remove the regions of the image not depicting the object.").
	Regarding claim 15, Amtrup teaches the object determination system as claimed in claim 9, wherein the instructions, on execution by the processor, further cause the processor to create a placeholder for the target object based on a determined pixel location in the image corresponding to the true positive candidate (Under BRI, the placeholder is a label identifying the target object and notary is interpret as information for identifying a notary, such as a name, signature, or initials; para. [0144], “In still further embodiments, building an extraction model may include mapping the feature vector, list of feature vectors, and/or feature matrix and associating metadata label(s) with each mapped object feature.”; Here the disclosed system has the capabilities of mapping objects features and attaching placeholders on mapped object features; para. [0147], "For example, metadata labels may include personal information labels such as "name," "address," "social security number," "driver license number," "date of birth," "credit score," "account number," "routing number," "photograph" etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions."; Here the metadata labels (placeholders) contain information such as name or address that can identify a notary).
	Regarding claim 17, Amtrup teaches a non-transitory computer readable medium including instruction for determining one or more target objects in an input image stored thereon that when executed by at least one processor cause the at least one processor to (Under BRI, the term "coupled to" is interpreted as somehow being able to communicate and/or work with each other; para. [0182], "Similarly, a computer program product within the scope of the present descriptions may include a computer readable storage medium having program code embodied therewith, the program code readable/executable by a processor to cause the processor to perform steps of a method as described herein, such as methods 700 and 800."): segment the image into segments based on one or more visual attributes in a first set, wherein at least one of the one or more visual attributes in the first set is based on a structural format of contents of the image (where segmenting based structural format is “As a simple example, it may be advantageous to determine an object's known size, dimensions, configuration, etc. according to the object classification and utilize this information to identify a region of the image depicting the object from regions of the image not depicting the object”, para 0115-0118); perform one or more morphological operations on [[the]] one or more of the segments (Under BRI, the morphological operations are interpreted as operations that change the appearance of the segmented regions; para. [0173], "Moreover, text may be presented in a variety of colors, and mere dark pixel density may be an insufficient characteristic from which to identify probable text lines. In order to address these challenges, detecting text lines in color images preferably includes projecting each color channel of the digital image onto a single channel along the single dimension. In other words, color channel intensity values (e.g. integer values between 0-255) are transformed into a single intensity value."); identify one or more candidates of the target object based on one or more visual attributes corresponding to the target object in a second set, wherein the second set is different than the first set (where identifying a second set of visual attributes is “Similarly, in other embodiments such as particularly shown in FIGS. 4B-4D, improved binarization may include determining an object class mask, applying the object class mask to the digital image and thresholding a subregion of the digital image based on the object class mask” and “For example, in one embodiment where attempting to classify an object depicted in a digital image as one of only a small number of object classes (e.g. 3-5 object classes), each object class being characterized by a significant number of starkly distinguishing features or feature vectors (e.g. each object class corresponding to an object or object(s) characterized by very different size, shape, color profile and/or color scheme and easily distinguishable reference symbols positioned in unique locations on each object class, etc.), a relatively low value of N may be sufficiently large to ensure robust classification.”, where the first set of visual attributes is the color of the text and the second set of visual attributes is the size of the text that determines the mask that is applied, para 0085-0086 & 0122-0125).
	Amtrup does not teach identify from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate.
	Long teaches identify from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate (where identifying candidates as true positive candidates is “At 203e, one or more character zones, each of which corresponds to a consecutive column set, are recognized according to the vertical histogram of the target text row.”, para 0052-0054).
(see para 0003-0008). Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 18, Amtrup teaches the limitations above in claim 10.
	Regarding claim 19, Amtrup teaches the non-transitory computer readable medium as claimed in claim 17, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to identify at least one of one or more paragraphs, one or more logos, one or more tables, one or more footers, or one or more headers in the image using the first set to facilitate segmentation of the image (where identifying using the first set is “The object class mask may be any type of mask, with the condition that the object class mask provides information regarding the location of particular regions of interest characteristic to objects belonging to the class (such as a region depicting a color photograph 402, a region depicting a black/white text region 404, a color-text region 406, a symbol region depicting a symbol 408 such as a reference object, watermark, etc., an object background region 410, etc.) and enabling the selective inclusion and/or exclusion of such regions from the binarization operation(s)”, where the first set is the color of the text detected, para 0122-0124.)
	Regarding claim 20, Amtrup teaches the non-transitory computer readable medium as claimed in claim 17, wherein the target object comprises at least one field for initials, signature, notary, or seal and the neighborhood information comprises at least one of text, one or more images, one or more margins, one or more tables, or one or more numbers adjacent to the true positive candidate (where the target object and neighborhood information is "The mobile device may receive a digital image of one or more financial documents such as a bill, remittance coupon, check, credit card, driver license, social security card, passport, pay stub, etc. which contains/depicts information relevant to performing the credit check, loan or lease application, etc. In this case, regions of interest may include any portion of the identifying document that depicts relevant data, such as the account number, routing number, payee name, address, biller name and/or address, signature, payment amount, payment date and/or schedule, etc", para. [0138]).
	Regarding claim 21, Amtrup teaches the non-transitory computer readable medium as claimed in claim 17, wherein the neighborhood information comprises at least one of text, one or more images, one or more margins, one or more tables, or one or more numbers (where neighborhood text is “For example, some documents may depict text in a color relatively lighter than the background, in which case dark pixel density would indicate absence of a probable text line rather than presence thereof. In that case, detecting text lines may involve designating probable text lines near any position along the projection upon determining the position is characterized by a dark pixel density less than a dark pixel density threshold”, para 0171-0172).
	Regarding claim 22, Amtrup teaches the limitations above in claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS P KELLOGG/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664